Citation Nr: 1009880	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
(SMC) under 38 U.S.C.A. § 1114(r)(2) (West 2002). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to May 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  Jurisdiction over the claims 
folder is currently held by the RO in Wilmington, Delaware.  

In June 2008 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected residuals of 
a cervical vertebra fracture with paraplegia are of 
sufficient severity to warrant SMC at a higher rate under 
38 U.S.C.A. § 1114(r)(2) (West 2002).  

Relevant statutory authority provides that if any veteran is 
in need of regular aid and attendance for a service connected 
disability, then, in addition to other possible SMC, the 
veteran shall be paid a monthly aid and attendance allowance.  
38 U.S.C.A. § 1114(r)(1) (West 2002).  (This rate of aid and 
attendance is R-1).  In the alternative, a higher rate of aid 
and attendance benefits is awarded if the veteran, in 
addition to such need for regular aid and attendance, is in 
need of a higher level of care.  The higher rate is warranted 
if the veteran, in the absence of the provision of such care, 
would require hospitalization, nursing home care, or other 
residential institutional care.  A higher level of care shall 
be considered to be needed for personal health-care services 
provided on a daily basis in the veteran's home by a person 
who is licensed to provide such services or who provides such 
services under the regular supervision of a licensed health-
care professional.  (This rate of aid and attendance is R-2).  
38 U.S.C.A. § 1114(r)(2) (West 2002); 38 C.F.R. § 3.352(b) 
(2009).  Ultimately, the R-2 rate provides for more 
compensation for aid and attendance than the R-1 rate.  

The higher level of aid and attendance allowance is to be 
granted only when the Veteran's need is clearly established 
and the amount of services required by the Veteran on a daily 
basis is substantial.  38 C.F.R. § 3.352(b)(5).

During the June 2008 videoconference hearing, the Veteran 
testified that he received assistive care from a registered 
nurse three times a week, utilized a service dog, and 
required help from his nephew with his activities of daily 
living and care.  The Veteran also specifically testified 
that his disability and need for assistive care had increased 
in severity since his last VA examination in April 2005, five 
years ago.  The Veteran is entitled to a new VA examination 
where there is evidence that his condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  The Veteran is also competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Therefore, upon remand, 
the Veteran should be provided a VA examination and medical 
opinion addressing whether he requires a "higher level of 
care" that, in the absence of such care, would require 
hospitalization, nursing home care, or other residential 
institution care.

Additionally, the Veteran has not been provided with notice 
of the requirements for establishing SMC at an R-2 rate in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b).  The 
record also establishes that there are outstanding VA and 
private medical records that could aid the Veteran in 
supporting his claim.  Efforts should be made to retrieve 
these records upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain what, if any, information and 
evidence not previously submitted to the 
Secretary is necessary to substantiate 
the claim on appeal.  The letter should 
also specifically inform the Veteran 
which portion of the evidence he is to 
provide and which portion, if any, VA 
will attempt to obtain on his behalf.  

2.  Obtain all medical records pertaining 
to the Veteran's service-connected 
residuals of cervical vertebra fracture 
from the Wilmington VA Medical Center 
(VAMC) and St. Francis Hospital.  All 
efforts to obtain the records should be 
documented in the claims folder.

3.  Schedule an examination by a 
physician with appropriate expertise to 
render a medical opinion in this case.  
The claims folder must be made available 
to and reviewed by the examiner.

After examining the Veteran and reviewing 
the claims folder, the examiner should 
opine as to whether the Veteran needs a 
level of care that, if not present, would 
require hospitalization, nursing home 
care, or other residential institution 
care.  The examiner should also determine 
whether the Veteran requires personal 
health-care services on a daily basis. 

4.  Then, readjudicate the claim on 
appeal and issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


